DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipani (US PGPUB 2015/0005680 – in IDS).
Regarding claims 1 and 11, Lipani discloses a system and method comprising: receiving, by at least one intravertebral electrode located at a level of a spinal cord of a subject (e.g. paragraph 65), an electrical signal configured to block conduction of peripherally induced spinal sensory signals and/or motor signals in one or more spinal tracts; and delivering, by the at least one intravertebral electrode, the electrical signal to the level of the spinal cord, wherein the conduction of the peripherally induced sensory signals and/or the motor signals in the one or more spinal tracts is at least partially blocked by the electrical signal (e.g. paragraphs 81, 81, and 90).
Regarding claims 2 and 12, Lipani discloses the electrical signal comprises at least one of a charge balanced polarization current (CBPC) waveform or a direct current (DC) waveform (e.g. paragraph 83).
Regarding claims 6 – 8, 14, and 15, Lipani discloses the level of the spine is at least one of a sacral level of the spine, a thoracic level of the spine, and/or a lumbar level of the spine and inserting the at least one intravertebral electrode through a sacral foramen, wherein the level of the spinal cord comprises at least a sacral level of the spine (e.g. paragraph 80).
Regarding claims 9, 10, and 16 – 18, Lipani discloses a controller, coupled to the waveform generator, configured to set one or more parameters of the electrical signal (e.g. paragraphs 165-172).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 – 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipani in view of Ackermann, Jr. et al. (US PGPUB 2011/0160798 – in IDS).
	Regarding claims 3 – 5 and 13, Liapani discloses the claimed invention except for the at least one intravertebral electrode is a carbon coated platinum electrode, a woven cloth carbon electrode, or a carbon slurry electrode and/or the at least one intravertebral electrode is a separated interface nerve electrode (SINE).  Ackermann teaches it is known to use a separated interface nerve electrode (e.g. ABSTRACT) which is made of a porous carbon material (e.g. paragraph 40).  It would have been obvious to one having ordinary skill in the art to modify the electrode as taught by Lipani with the porous carbon electrode as taught by Ackermann, since such a modification would provide the predictable results of increasing the surface area of the electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792